            Case 3:20-cv-00096-MEM Document 54 Filed 02/11/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

SANDRA SILER,                             :

                       Plaintiff          :
                                              CIVIL ACTION NO. 3:20-96
                  v.                      :
                                                (JUDGE MANNION)
CSAA GENERAL INSURANCE                    :
COMPANY
                                          :
                       Defendant


                                       ORDER

           In accordance with the court’s memorandum issue this same day, IT

IS HEREBY ORDERED THAT:

           (1) Defendant’s motion to dismiss, (Doc. 7), is GRANTED

             and the Complaint, (Doc. 1-1), is DISMISSED with

             prejudice.

           (2) Siler’s motion for leave to amend, (Doc. 39), is DENIED.

           (3) The Clerk of Court is directed to CLOSE THIS CASE.



                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge
DATED: February 11, 2021
20-96-01
